Citation Nr: 0725191	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-13 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD) with angina.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


Veteran



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had been submitted to reopen the veteran's service 
connection claims, but denied the claims on the merits.

Generally, regardless of the RO's actions, to establish 
jurisdiction over issues which have been subject to a 
previous final denial, the Board must first consider the 
issue of whether new and material evidence has been submitted 
to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002 & West Supp. 2006); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92. 

Under VA regulations, if VA receives or associate with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim.  71 Fed. Reg. 
52,455-52,457 (September 6, 2006) (to be codified at 38 
C.F.R. § 3.156(c)).  This regulation comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to the 
Department of Veterans Affairs.  Also included are 
corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such.

In the instant case, relevant service department records have 
been added to the claims file since the prior final denial in 
November 2002.  As such, VA will reconsider the claim on a 
denovo basis automatically, notwithstanding the requirements 
of 38 C.F.R. § 3.156(a).  Id. 

The veteran participated in a Travel Board hearing in June 
2007 with the undersigned Veterans Law Judge.  A transcript 
of that proceeding has been associated with the veteran's 
claims folder.  Pursuant to a June 2007 motion and the 
Board's granting thereof in July 2007, this case has also 
been advanced on the Board's docket under 38 U.S.C.A. § 7107 
(West 2002 & West Supp. 2006) and 38 C.F.R. § 20.900(c) 
(2006).

The merits of the claim for service connection for ASHD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not suffer from bilateral hearing loss that 
is the result of a disease or injury in service; hearing loss 
was not manifest to a compensable level within one year of 
service discharge.


CONCLUSION OF LAW

Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307(a)(1), 3.307(a)(3), 3.385, 3.309, 
3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act

With respect to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in October 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim(s).  The October 2003 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F. 3d 881 (2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Id., at 17.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 14; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
October 2003 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Additionally, the Board notes that 
the notice provided to the veteran in October 2003 did not 
comply with Kent v. Nicholson, 20 Vet. App. 1 (2006), with 
regard to new and material evidence claims.  This point is 
moot however, due to the fact that the Board has reopened the 
veteran's claims and adjudicated them on the merits.

The Board also concludes VA's duty to assist has been 
satisfied.   The veteran's service medical records and VA 
medical records are in the file.   The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Bilateral Hearing Loss

The veteran alleges that his current bilateral hearing loss 
is the result of being a combat medic during his time in the 
Navy, in addition to an alleged accident in 1952 when a 
grenade was exploded very near him.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2006).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss (an organic disease of the nervous system) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Although the veteran alleges that he was treated for a 
bilateral ear injury in service due to a grenade explosion 
during a training exercise, the service medical records do 
not support this contention.  The veteran's entrance 
examination in July 1947 noted normal hearing (15/15 
bilaterally).  There was no record of any complaints or 
treatment for bilateral hearing loss during the remainder of 
the veteran's time in service.  See periodic service 
examinations: June 1951, September 1951, April 1957, December 
1962, March 1964, January 1967, and May 1971.  The only 
notation in the veteran's service medical records even 
remotely related to complaints of ear problems was on the 
veteran's February 1959 Standard Form (SF) 89, where he 
indicated that he suffered from ear, nose and throat 
problems, but did not specify any ear injury or hearing loss.

A review of the medical records associated with the veteran's 
claims folder since his discharge from service does establish 
that he currently suffers from bilateral hearing loss.  VA 
treatment records indicate the veteran has been issued 
hearing aids, and audiograms are of record.  See VA treatment 
records, December 2001.  There is no medical evidence in 
support of his claim that his current hearing loss is due to 
a disease or injury in service, or manifested within one year 
of service discharge.  As indicated above, without any 
evidence of a disease or injury in service, and without a 
medical nexus connecting any current hearing loss to his time 
in service, the veteran's claim must fail.

The only remaining evidence of record consists of the 
veteran's personal statements that his current bilateral 
hearing loss is due to noise exposure in service.  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he incurred certain injuries during service or 
that he experienced certain symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v Derwinski, 2 Vet. App. 
492 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
bilateral hearing loss is related to service.  There is not 
an approximate balance of evidence.  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claim of 
entitlement to service connection for ASHD.

Review of the veteran's service medical records indicates 
that the veteran did not enter service with a pre-existing 
heart condition.  His service entrance examination in July 
1947 noted a normal heart rate, rhythm and no heart murmurs.  
The veteran himself stated that he did not suffer from heart 
disease.  Periodic examinations conducted in August 1948, 
March 1949, June 1951 and September 1951 indicated normal 
heart findings.  In February 1955 however, the veteran was 
first seen with complaints of chest pain.  The veteran was 
provided with chest x-rays where no rib pathology was evident 
and the impression was pneumonitis.  The veteran again 
complained of chest pain in November 1964 and August 1966.  

As the veteran has a current diagnosis of ASHD, he must be 
afforded an examination to determinate the nature and 
etiology of his disease.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA heart 
examination.  The claims folder should 
be provided to the examiner for review 
in conjunction with the examination.

After reviewing the file, the examiner 
should render an opinion as to whether 
it is at least as likely as not that the 
veteran's current arterioscerlotic heart 
disease with angina is related to a 
disease or injury in service to include 
complaints of chest pain in service.  In 
addition, an opinion should be provided 
as to whether the onset of heart 
problems dates to military service or 
within one year of discharge. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After the development requested 
above has been completed, the veteran's 
claims folder must be reviewed to ensure 
that all the foregoing development has 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
taken.

3.  Upon completion of the above, the 
RO/AMC should readjudicate the claim.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided with a 
supplemental statement of the case.  If 
in order, the case should then be 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


